Citation Nr: 1122186	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for residuals of heat stroke.

3.  Entitlement to service connection for residuals of chemical burns of the right forearm and wrist. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO. 


FINDINGS OF FACT

1.  The Veteran was not shown to have current residuals of an episode of heat stroke in service.

2.  The Veteran was not shown to have current residuals of chemical burns of the right forearm and wrist.


CONCLUSIONS OF LAW

1.  Residuals of heat stroke were not incurred in service.  There is no evidence of any current residuals of heat stroke.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Residuals of chemical burns to the right forearm and wrist were not incurred in service.  This condition is entirely resolved.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in August 2008, prior to the issuance of decision that is appealed herein, which provided information pursuant to the VCAA.  The letter explained VA's duty to assist the Veteran with obtaining evidence in support of his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability and explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.   

In addition to its duties to provide the above described notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and written statements that were submitted by the Veteran.  The Veteran was also provided a VA examination of his skin that was comprehensive and fully adequate for rating purposes.  

The Veteran was not afforded a VA examination with respect to his claim for service connection for residuals of heat stroke.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to this issue because the record does not contain any competent evidence that the Veteran's has any current residual symptoms of heat stroke which occurred in service and there is no documentation that the Veteran had heat stroke in service. 

For the reasons set forth above, the Board finds that VA satisfied its duties pursuant to the VCAA with respect to the claims which are decided herein. 

  Service connection

The Veteran contends that he has residuals of heat stroke that occurred in service as well as residuals of chemical burns that occurred in service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	1.  Heat stroke

The Veteran contends that he had two episodes of heat stroke while he was in service working in the boiler room.  The Veteran's service treatment records do not reflect that he was diagnosed with, or treated for, heat stroke at any time.  One incident of nausea and vomiting with cramps in the thighs and abdomen is documented but there is no indication that this was related to heat stroke.  While the Veteran is competent to report symptoms he experienced in service, there is no indication that the Veteran had the medical expertise necessary to identify those symptoms as signifying heat stroke.

However, even if the Veteran did experience heat stroke in service, there is no evidence of any current residuals of heat stroke.  The Veteran did not identify any current symptoms that he believed were associated with heat stroke in any of his submissions in support of this claim.  The Veteran's VA treatment records and other treatment records that he submitted do not reflect treatment for heat stroke or any symptoms that are identified as residuals of heat stroke.  There is no current disability shown that is related to any episode of heat stroke that may have occurred in service.  Absent a current disability, there is no basis for service connection for residuals of heat stroke. 


	2)  Residuals of chemical burns to the right forearm and wrist

The Veteran's service treatment records reflect that he sustained first degree lye burns to his wrist.  He was prescribed an ointment to treat his burns.  It was specifically noted that there were no second or third degree burns.  

The Veteran's VA treatment records do not reflect any scars of the right forearm and wrist or other residual symptoms of a burn injury to this area.  The Veteran has not identified any current residuals of his burn injury in any of the documents he submitted in support of his claim.

The Veteran was afforded a VA skin examination in January 2009.  At that time the Veteran reported that his service officer mistakenly put down that he was applying for service connection for burns when he was really applying for service connection for posttraumatic stress disorder (PTSD).  It was noted that the Veteran's service treatment records indicated that the Veteran incurred a lye and steam burn of the first degree to the right hand and forearm and was seen in sick call July 2nd and 3rd of 1968.  The burn occurred accidentally and was of a first degree nature.  The military records specifically noted no second or third degree burn was present.  Upon examination, there was no evidence of any skin abnormality including an old burn scar. The Veteran's right upper extremity was examined and there was no scar of the hand or forearm.  The examiner diagnosed a first degree burn of the right hand and forearm treated and healed without scar or residual of any kind.  

Service connection for residuals of a chemical burn to the right wrist and forearm is denied since the burn has completely healed, there are no current residuals, and there is no current disability related to the in-service burn injury.

ORDER

Service connection for residuals of heat stroke is denied.

Service connection for residuals of chemical burns to the right forearm and wrist is denied. 


REMAND

The Veteran contends that he has a psychiatric disorder, including PTSD, as a result of his military service.  The Veteran reported that he worked in a boiler room and was frightened of being killed or injured.  He wrote that he had heat stroke on two occasions and was burned twice.  Service treatment records confirm a first degree burn was sustained by the Veteran in July 1968.  The Veteran also reported that he observed a welder get killed in an boiler room accident.  While the Veteran did not provide the name of the individual who was killed, or identify the ship upon which this incident allegedly occurred, he should be given another opportunity to identify the ship and provide a date range of when this occurred to enable research to be conducted, such as review of ship's logs, to attempt to verify this incident.  

Additionally, the Veteran's VA treatment records reflect that the Veteran indicated that he was very distressed by the incident in which he was burned in the boiler room and that he was so unhappy with his duties in service that his mother feared he might commit suicide to get out of duty.  The Veteran indicated that only interacting with friends prevented him from jumping overboard to avoid duty. Currently, a treatment provider indicated that the Veteran seemed preoccupied with his military service.  That provider noted that while the Veteran was not on the front line in service it was possible to view his situation as involving the type of feelings of being threatened, being horrified, and fearing death.  

A VA examination is necessary in order to determine whether the Veteran's experiences in the boiler room, including getting burned, were such that they caused him to develop PTSD or another anxiety disorder.  The Board notes that the Veteran's VA treatment records reflect that he is diagnosed with generalized anxiety disorder (GAD) in addition to PTSD and that no corroboration of a stressor is necessary to establish service connection for psychiatric disorders other than PTSD. 

Additionally, given the other needed development herein, more recent VA treatment records should be obtained.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all psychiatric treatment that he received since June 2009.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be given another opportunity to provide additional information about his claimed stressor.  The Veteran should be asked to identify the ship upon which the boiler room accident involving the welder occurred.  He should also be requested to identify the approximate date, within a 2 month time range, of when the welder in the boiler room was allegedly killed.  If the Veteran provides an adequate response, then an attempt should be made to corroborate this incident including review of the ship's logs for the appropriate time period.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that he may currently have.  If PTSD is diagnosed, then the examiner should identify the specific stressor upon which the diagnosis is based.  If another psychiatric disorder is diagnosed, then the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that such disorder stemmed from the Veteran's military experiences.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


